        Case 5:20-cv-04294-BLF Document 11 Filed 08/10/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     RUBEN MITCHELL,                                    Case No. 20-cv-04294-BLF
12
                                           Petitioner, ORDER
13
                    v.
14

15   RAYBON JOHNSON, Warden,
16                                       Respondent.
17

18         GOOD CAUSE being shown, the Court hereby grants respondent’s request for an

19   enlargement of time to and including October 4, 2021, in which to file with the Court and serve

20   on petitioner a motion to dismiss or an answer to the amended petition for writ of habeas corpus.

21   If petitioner wishes to respond, he shall file with the Court and serve on respondent a traverse

22   within 30 days of his receipt of an answer, or an opposition within 28 days of his receipt of a

23   motion to dismiss. Respondent shall file with the Court on serve on petitioner a reply within 14

24   days of his receipt of any opposition to a motion to dismiss.

25         IT IS SO ORDERED.

26
              August 10, 2021
     Dated: ___________________________                   ________________________________
27                                                        The Honorable Beth Labson Freeman
                                                          United States District Judge
28

                                                                         Order (20-cv-04294-BLF)
